Bishop, C. J.
On May 23, 1890, plaintiff was . the owner in fee of the south 120 acres of the S. W. £ of section 13, township 89, range 14, Black Hawk county. On the day named, she executed and delivered a warranty deed of the west thirteen rods of said parcel of land to the ■appellant W. H. Rownd. It is alleged in the petition that a. mistake was made in the execution of said deed; that the tract of land actually sold, and intended to be conveyed, was the west thirteen rods of said 120-acre tract, *106less a parcel thereof measuring six rods east and west, and ten rods north and south, in the extreme southwest corner of said tract. The answer of the defendants W. H. Rownd- and May Rownd, his wife, denies the mistake alleged*. All the other defendants answer admitting each and every allegation of the petition.
It appears that the plaintiff and the defendants W. H.,.. S. H., and O. A. Rownd are sister and brothers. The other defendants are the wives of the several defendants-named. The plaintiff resides in Minneapolis, Minn., and the defendants reside in or near Oedar Falls,. Black Hawk county. The property in question is situated near the normal school in Oedar Falls, and the defendants for the sake of profit agreed among themselves to purchase the same on joint account, plat it, and put the lots on the market for sale. Having so agreed, it was left to O. A. Rownd to arrange for the purchase and conveyance from the sister. The ' negotiations were carried on wholly by correspondence between said O. A. Rownd and plaintiff. A purchase having been made, title was taken in the name of W. H. Rownd, this being done pursuant to a mutual, understanding, and the purpose thereof being simply to-facilitate the platting of the tract and the subsequent conveyance of the lots. The small parcel of land, which is the subject of the alleged mistake, was at the time occupied by a public school building under a lease having several years to run. The letters passing between plaintiff and O. A. Rownd had been destroyed before this action was commenced, and oral evidence as to the contents-thereof was admitted upon the trial. It is the testimony o E plaintiff and of O. A. Rownd that the sale was made on-the basis of $100 per acre; that it was the express understanding of the parties, and so stated in the letters, that the schoolhouse lot, so called, could not then be sold, and that the same was reserved by plaintiff. The deed was-drawn by O. A. Rownd, and, in respect thereto, he says-*107that the schoolhouse lot was included therein contrary to-his intention, and by his oversight and mistake; that he-did not discover such mistake until December, 1900, when the lot having become vacant, he procured an abstract of' title in connection with his attempt to make a sale thereof' on behalf of his sister; that, upon making such discovery, he at once prepared a quitclaim deed for a reconveyanceto plaintiff, and presented the same to W. H. Rownd, and requested execution thereof, which was refused. Plaintiff testifies that she was not familiar with land descriptions,, and that, in signing the deed, she did not carefully examine-the same; that she had perfect confidence in her brother,, and relied wholly upon his conduct of the business; that-she had no knowledge of the mistake until advised by her brother O. A. Rownd in the year 1900. S. H. Rownd testifies t]iat, whil i he did not see the correspondence, it was-his understanding that the schoolhouse lot was reserved by plaintiff, and that he did not know that such lot was-included in the deed description until in the year 1900-On his own behalf, the defendant W- H. Rownd testifies-that in the letters shown him there was no mention of any reservation of the schoolhouse lot; that he understood that-the entire strip was purchased; and he insists that, having settled with his brothers for their respective interests, his-ownership of the lot is full and eom-plete-
Without further statement as to the testimony of the-respective witnesses, we may say that a full reading thereof satisfies us that a sale and purchase of the schoolhouse lot-was not intended, and that, in so far as the description in-the deed includes the same, it was by mutual mistake of the parties. We think we are also warranted in saying that the defendant W. H Rownd, at the time the lands-were purchased and paid for, must have understood that-the schoolhouse . lot was not intended to be included-Computed on the basis of $100 per acre, the entire strip-would amount to $975. That only $925 was paid to plain*108rtiff is not disputed. Both O. A. and S. H. Rownd' say that the schoolhouse lot was valued at $50, and that amount was accordingly, aud with full knowledge of all the parties, deducted from the total valuation. W. H. Rownd does not in any direct- way testify in denial of such asserted fact. Moreover, C. A. Rownd was acting in the premises for W. H. Rownd, as well as for himself, and this by express authority. It is a well-settled rule that a principal ■cannot take undue advantage of a mistake made by his agent. The mistake of the agent becomes the mistake of the principal.
It is said in argument, however, that, admitting the fact of mistake, there can be no recovery because such mistake was confessedly the result of negligence, and that, where such appears, a court of equity will not decree reformation. The argument of counsel has the merit of being very ingenious; as applied to a case such as we have before us, it is likewise very unsound. Conceding that a mistake was made, natural fairness should prompt .a brother to reconvey to his sister without requiring her to appeal to the courts for an enforcement of her rights. Having compelled the institution of this action, the courts will not, in view of the circumstances appearing, permit him to take advantage of the mistake, and enrich himself at the expense of his sister by holding fast the title to the ■land that, confessedly, he has not paid for. And this is ■especialy true inasmuch as it appears that the mistake was made by one who was acting in his behalf and by his .authority. This position is not without support in the authorities. 3 Pemroy, Equity, section 1376; Winans v. Huyck, 71 Iowa, 459; Herring v. Beaslee, 92 Iowa, 391; Sutton v. Risser, 104 Iowa, 631.
We reach the satisfactory conclusion that the decree •of the trial court was right, and it is aeeirmed.